Citation Nr: 0922346	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to service-
connected type II diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for depression, 
currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2005, 
August 2004 and January 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted evidence with a waiver of initial RO 
consideration after the 90-day period following certification 
of the appeal.  The Board elicited a motion of good cause for 
the evidence received after the 90-day period.  In February 
2009, the Veteran's representative provided a motion of good 
cause stating that the evidence was newly discovered and not 
available prior to the expiration of the 90-day period.  
Under the provisions of 39 C.F.R. § 20.1304(b), the Board 
allowed the motion of good cause.  Accordingly, the Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.1304(b). 

The issues of entitlement to service connection for 
peripheral neuropathy of the lower extremities and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  The Veteran's service-connected major depressive disorder 
is manifested by flat affect, continuous depression affecting 
his ability to function appropriately and effectively, 
history of suicidal ideation, impaired impulse control, 
severe occupational impairment and an inability to establish 
and maintain effective social relations; the Veteran's GAF 
scores ranged from 40 to 57 throughout the appeal period.  

2.  As part of this appeal, the Board granted an increased 
rating of the Veteran's service connection depression to 70 
percent disabling.  The Veteran is also currently service 
connected for diabetes, rated as 20 percent disabling.

3.  The evidence of record shows that the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities.


CONCLUSION OF LAW

1.  The schedular criteria for a 70 percent disability 
evaluation have been approximated for service-connected 
depression for the entire appeal period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

A July 2006 VCAA notice letter informed the Veteran that in 
order to support his claim for an increased evaluation of 
depression he must provide evidence, or ask the Secretary to 
obtain evidence, that shows his service-connected condition 
has gotten worse.  The letter noted that this evidence may be 
in a statement from his doctor containing physical or 
clinical findings.  The Veteran was also informed that he may 
submit statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner his disability has become worse.  The letter also 
indicated that the RO considers the following evidence in 
determining a disability rating: nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact the condition and symptoms has on employment.  The 
Veteran was notified that, should an increase in disability 
be found, a disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent.  The Diagnostic 
Code under which the Veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would be satisfied by the Veteran demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Thus, the Board finds that the requirements of 
VCAA regarding the duty to notify have been met for the 
increased rating claim and that VA has no further duty prior 
to Board adjudication. 

With regard to the duty to assist, the claims file contains 
VA treatment records, VA mental health examination reports 
dated in August 2005 and November 2006.  A private 
psychiatric report dated in September 2005 was also 
associated with the file.   Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 
Regarding the issue of entitlement to a TDIU, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

II.  Merits of the Claim for an Increased Rating

The veteran filed a claim for an increased rating of his PTSD 
in June 2006.  The RO denied his claim and continued the 
current 50 percent disability rating.  The veteran appeals 
this decision contending that the current disability rating 
should be higher.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The veteran's service-connected major depressive disorder is 
presently assigned a 50 percent disability rating under 38 
C.F.R. § 4.130, Diagnostic Code 9434.  In order for the 
veteran to receive the next higher disability rating of 70 
percent under the General Rating Formula for Mental 
Disorders, the evidence must show that his psychiatric 
disability more closely approximates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 
higher rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 44.  GAF scores range from 1-
100 with the higher numbers representing higher levels of 
functioning.  A score of 31-40 represents "[s]ome impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id. at 32.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 reflects "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.   

A VA examination in August 2005 shows that the Veteran 
reported he had crying spells when he was by himself.  He 
reported distressing memories about his experiences in 
Vietnam every time he heard about the Iraq or Afghanistan 
War.  He has had nightmares every night since the war in 
Iraq.  He experienced emotional numbness and tried to avoid 
conversations and activities that remind of the war.  He is 
socially isolated and stated that he has no friends.  He does 
not sleep well at night, is easily startled, is overly alert, 
hypervigilent and irritable.  The Breck Depression Inventory 
indicated the presence of extremely severe depression, which 
was the same score he received in 2004.  The Veteran reported 
symptoms of unbearable sadness, feeling that his future is 
hopeless and that things cannot improve, and feeling he is a 
complete failure as a person.  He reported being dissatisfied 
or bored with everything, feeling guilty all the times, and 
feeling that he is being punished.  He also indicated that he 
hates himself, he blames himself for everything bad that 
happens, he has lost all interest in other people and he has 
a complete loss of interest in sex.  He reported that he 
wakes up early and cannot go back to sleep.  The Veteran 
indicated that he would like to commit suicide, he cries all 
the time, he is irritated all of the time, he has greater 
difficulty making decisions, he feels that his appearance is 
unattractive, he has to push very hard to do anything, he 
gets tired form doing almost anything, he has a poor appetite 
and he is very worried about his physical problems.  The 
examiner noted that the Veteran was casually groomed and 
cooperative.  His motor behavior was unremarkable.  Eye 
contact was direct.  Impulse control was appropriate.  Speech 
was of normal volume, rate and rhythm.  He was alert and 
oriented to person, place and time.  Mood was depressed, but 
he denied suicidal plans.  Affect was constricted.  No 
cognitive deficits were noted at the interview.  The examiner 
noted that the Veteran was divorced and he lived in his house 
by himself.  The examiner provided the opinion that it was at 
least as likely as not that the Veteran's major depressive 
disorder was contributing to his current state of 
unemployment.  She also noted that it was more likely than 
not that his social and industrial adaptability is seriously 
impairing his ability to maintain employment and a major 
contribution to his current state of lack of social support.  
The Veteran was provided with a GAF score of 40.  

The Veteran underwent a private psychological evaluation in 
September 2005.  He reported that he still felt depressed 
even though he was on medication for his depression.  He 
indicated that he felt tired all of the time.  The Veteran 
last worked in 2004 as a shuttle bus driver at the airport 
for Alamo Car Rental.  He lost this job after he had an 
accident.  He worked for a temp agency in 2003; however, he 
lost that job because he could not get along with other 
employees.  The Veteran indicated that he had not made any 
attempts to return to work since 2004.  The Veteran's friends 
are primarily his neighbors.  He does not get out much except 
for his visits to the VA.  He only goes shopping once a month 
and he spends most of his time watching sports on the 
television. The psychiatrist noted that the Veteran 
demonstrated below average intellectual functioning, 
including vocabulary development, abstract verbal reasoning, 
solving everyday problems using language or solving 
arithmetic mental calculation ability and arithmetic 
reasoning.  The Veteran demonstrated an average short-term 
auditory memory and below average working memory.  His 
judgment and insight appeared to be low average. He 
demonstrated below average attention and mental focus.  The 
psychiatrist noted that the Veteran has likely suffered a 
decline in his intellectual functioning due to various 
factors including alcoholism, high blood pressure and 
diabetes.  The Veteran was oriented times two as he did not 
know the current date including the current month.  He spoke 
coherently and his thoughts were organized.  He indicated 
that he had flashbacks of Vietnam at night.  The Veteran 
reported that he has had depression since he returned from 
Vietnam.  He indicated that he had thoughts of suicide; 
however, he denied any current intention of suicide.  The 
Veteran admitted that he is easily angered and that he 
sometimes wants to hurt others when he is angry.  The Veteran 
reported that he feels depressed most of the time and he 
stays in bed with no energy.  He avoids socializing with 
others because he is easily angered.  The psychiatrist noted 
that the Veteran appeared depressed.  The psychiatrist 
provided him with a GAF score of 40.

The Veteran was provided with another VA examination in 
November 2006.  The examiner noted that the Veteran endorsed 
crying spells when he is by himself.  He reported repeated 
distressing memories of his experiences in Vietnam every time 
he hears about Operation Enduring Freedom.  The Veteran has 
cut off contact from most people and he prefers to stay by 
himself.   He reported that he no longer engages with his 
neighbors and he has been increasingly irritable with others.  
In his spare time, he enjoys yard work.  The Veteran denied 
current suicidal ideation.  He reported that he sleeps 
poorly, but that there has been some improvement with his 
sleep due to new medication.  He reported middle insomnia 
with nightmares approximately three times per week.  The 
examiner noted that the Veteran's grooming and hygiene were 
marginal.  The Veteran was friendly, but with a very flat 
affect.  He was alert and oriented to person, place and time.  
Thought processes were slow, but generally organized.  Speech 
was slow, clear and articulate within normal limits for 
volume, rhythm and prosody.  His performance on mental 
control was poor, but the examiner noted that this was common 
in individuals with dysthymic mood.  The Breck Depression 
Inventory-II indicated that his depression had not increased 
since his last VA examination.  The examiner provided the 
Veteran with a GAF score of 57 if only his depression was 
considered.  

A July 2006 VA treatment record revealed that the Veteran 
complained of depression, lack of motivation and loss of 
interest in life.  A VA progress note dated in October 2006 
indicated that the Veteran's affect or mood was abnormal.  He 
was depressed and his affect was labile with tears, otherwise 
his affect was flat.  The Veteran's concentration was fair.  
The record indicated that his current GAF score was 47. A 
January 2007 treatment record indicated that the Veteran was 
starting to feel better as he had improved sleep no suicidal 
ideation or homicidal ideation and fewer flashbacks.  His 
appetite was good and his sleep was fair.  His affect 
remained flat and his concentration was fair.  The 
psychiatrist provided the Veteran with a GAF score of 47.  

The Board notes that the Veteran is not only diagnosed with a 
depressive disorder, but also posttraumatic stress disorder 
(PTSD) sand alcohol dependency in long-term remission.  The 
Veteran's disability picture at the time of his evaluations 
may have been influenced to some extent by his PTSD symptoms.  
However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the Veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).  
Accordingly, the Board will attribute the symptoms discussed 
in the psychiatric evaluations to the Veteran's major 
depressive disorder unless the medical evidence indicates 
otherwise.  

Based on the above evidence, the Board finds that the 
Veteran's symptoms of depression as a whole more closely 
approximates the criteria for a rating of 70 percent rather 
than the currently assigned 50 percent disability rating.  
The medical record indicates that the Veteran has near 
continuous depression affecting his ability to function 
appropriately and effectively.  The Veteran has a low level 
of energy and at times has difficulty getting out bed.  He 
has to push very hard to do anything and he gets tired form 
doing almost anything.  The evidence also shows that the 
Veteran has lost all interest in other people.  He has 
impaired impulse control and he is easily angered.  He avoids 
social situations and does not interact with his neighbors 
due to his anger.  The record indicates that during the 
appeal period he has contemplated suicide.  In addition, the 
VA examiner in November 2006 indicated that the Veteran's 
grooming and hygiene was marginal.  As noted above, the 
Veteran has had difficulty adapting to stressful 
circumstances, including work.  Overall, the manifestations 
of the Veteran's service-connected depression has caused 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, thinking, judgment 
and mood.  

The Board notes that the VA examinations and treatment 
records show that the Veteran's GAF scores ranged from 40 to 
57 during the appeal period.  A GAF score from 31 to 40 
indicates that the Veteran has some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood.  A GAF score from 41 to 50 indicates that the Veteran 
has serious symptoms of a mental illness or has major 
impairment in social or occupational functioning and a GAF 
score range from 51 to 60 reflects moderate symptoms or 
moderate difficulty in social or occupational functioning.  
The Board recognizes that while a GAF score may be indicative 
of a certain level of occupational impairment, it is only one 
factor in determining the Veteran's degree of disability.  
See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this 
case, although there are fluctuations in the Veteran's GAF 
score, his overall disability picture including symptoms 
reported in the VA treatments records and VA examinations 
more closely approximates a 70 percent rating.  

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to place; memory 
loss for names of close relatives, own occupation, or own 
name.  36 C.F.R. § 4.130, Diagnostic Code 9434.  The Board 
notes that the during the private psychiatric evaluation in 
September 2005, the Veteran was disoriented to time to the 
point that he incorrectly stated the month.  However, the 
Veteran was disoriented to time only during that examination 
and the other medical records indicate that he was oriented 
to time and place.  In addition, the psychiatrist indicated 
that the decline in intellectual functioning was due to 
various reasons.  There is evidence that the veteran has 
difficulty controlling his anger and his depression is one of 
the reasons for his unemployment.  However, in reviewing the 
entire evidence of record, it does not show that the Veteran 
has total occupational and social impairment due to 
depression and the criteria for a 100 percent rating have not 
been met.

The Board has considered whether staged ratings are 
appropriate.  The Board reviewed the most severe 
manifestations of the Veteran's depressive disorder, and a 
staged rating would not provide any benefit to the Veteran.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, 
in this case, staged ratings are not appropriate and the 
Veteran should be awarded a 70 percent disability rating for 
the entire appeals period.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected depressive disorder is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's depression with the established criteria 
found in the rating schedule for a mental disorder shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record shows that the Veteran is unemployed; however, the 
medical records show that his unemployment is not solely due 
to his depression.  Accordingly, the evidence does not show 
that his depression has caused marked interference with his 
employment that is not already contemplated by the rating 
criteria.  Furthermore, the medical record does not show that 
the Veteran's depressive disorder has necessitated frequent 
periods of hospitalization during the appeal period or 
otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

III.  Merits of the Claim for TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that she has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for 
depression, rated as 70 percent disabling and diabetes, rated 
as 20 percent disabling.  As such, the schedular criteria for 
consideration of a total rating under the provisions of 38 
C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also 
determine whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities.    

Based on the evidence of record, the Board finds that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  In 
order to establish an inability to maintain a substantially 
gainful occupation, as required for a TDIU award pursuant to 
38 C.F.R. § 3.340(a), a veteran is not required to submit 
proof that he is 100 percent unemployable.  See Roberson v. 
Principi, 251 F.3d 1378, 1385 (2001).  Instead, the 
regulations contemplate more flexibility in the employability 
determination.  Id.  

The evidence shows throughout the entire appeal period that 
the Veteran's service-connected depression and diabetes makes 
employment in a physical or sedentary position extremely 
difficult.   The Veteran takes medication and is on a 
restricted diet for his diabetes.  The record indicates that 
his diabetes is not well controlled.  The Veteran has 
reported to his physicians that he has frequent episodes of 
weakness and dizzy spells related to his diabetes.  The Board 
observes that a private psychologist in September 2005 noted 
that that the Veteran had impaired cognitive functioning.  He 
specifically asserted that the Veteran likely suffered a 
decline in his intellectual functioning in part due to his 
diabetes.  In addition to cognitive impairment attributed to 
his diabetes, the Veteran's symptoms related to his service-
connected depression have resulted in severe occupational 
impairment.  The Veteran's near continuous depression affects 
his ability to function appropriately and effectively.  The 
evidence shows that he is lethargic with a low level of 
energy and at times he has difficulty even getting out of 
bed.  In addition, his depression has made it difficult for 
him to make decisions.  His performance on mental control was 
poor during the November 2006 VA examination and the examiner 
indicated that this was common in individuals with dysthymic 
mood.  Further a VA examiner in August 2005 provided the 
opinion that it was at least as likely as not that the 
Veteran's major depressive disorder was contributing to his 
current state of unemployment.  As the overall evidence of 
record suggests that the Veteran would have difficulty with 
physical or sedentary occupations due to his severe 
depression and diabetes, the Board has determined the Veteran 
is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  Thus, 
resolving any reasonable doubt in favor of the Veteran, the 
Board finds that entitlement to a TDIU is warranted for the 
entire appeals period.     


ORDER

1.  Entitlement to a rating of 70 percent for service-
connected depressive disorder for the entire appeal period is 
granted.

2.  Entitlement to a TDIU is granted. 


REMAND

The Board notes that the Veteran provided additional 
information regarding his in-service stressors in January 
2009.  The Veteran reported that he performed duties as a 
perimeter guard at the military base in Ben Thou (Binh 
Thuy),Vietnam.  The Veteran noted that in February 1970, the 
base received hostile mortar and rocket fire and there were 
several casualties during these attacks.  Based on this new 
information, the Board finds that the Veteran has provided 
specific details of the incident (e.g. location of the 
incident and date of the incident within a two-month period) 
and the agency of original jurisdiction (AOJ) should request 
that the U.S. Army and Joint Services Records Research Center 
(JSRRC) attempt to verify it.  

In addition, the Board observes that the VA examiner in June 
2006 noted that the Veteran had metabolic peripheral 
neuropathy secondary to diabetes mellitus, which affects the 
distal most ends of all the long nerves in his body.  The 
examiner then provided a diagnosis of peripheral neuropathy 
etiology unknown.  After an EMG was conducted, the examiner 
provided the opinion that it is less likely than not that the 
Veteran's peripheral neuropathy is secondary to diabetes 
based on the EMG report.  Thus, the Board finds that a 
clarification of the examiner's opinion is required in order 
for the Board to make a determination on entitlement to 
service connection for peripheral neuropathy of the lower 
extremities

Accordingly, the case is REMANDED for the following action:

1.	The RO should submit a request to the 
U.S. Army and Joint Services Records 
Research Center (JSSRC, formerly CURR) 
for records documenting rocket or 
mortar attacks on the military based in 
Ben Thou (Binh Thuy), Vietnam during 
the period of February 1970.

2.	The RO should provide the claims folder 
to the VA examiner who conducted the VA 
examination in June 2006 to clarify his 
opinion.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an 
opinion as to whether the Veteran's 
peripheral neuropathy of the lower 
extremities is at least as likely than 
not (i.e., a 50 percent or greater 
probability) proximately due to, the 
result of, or aggravated by the 
Veteran's service-connected diabetes 
mellitus.  The examiner should provide 
a complete rationale for all 
conclusions reached.  If the examiner 
who conducted the June 2006 VA 
examination is unavailable, then the RO 
should provide the veteran with a VA 
examination from an appropriate 
specialist to determine the etiology of 
the Veteran's peripheral neuropathy of 
the lower extremities.  All necessary 
and appropriate tests should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
peripheral neuropathy of the lower 
extremities is at least as likely than 
not (i.e., a 50 percent or greater 
probability) proximately due to, the 
result of, or aggravated by the 
veteran's service-connected diabetes.  
The examiner should provide a complete 
rationale for all conclusions reached.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for PTSD and peripheral 
neuropathy of the lower extremities 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


